Citation Nr: 1502771	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  04-00 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to accrued benefits based on a pending claim of entitlement to service connection for tinnitus. 

3.  Entitlement to accrued benefits based on a pending claim of entitlement to service connection for a psychiatric disability diagnosed as atypical anxiety disorder with features of posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.  He died in February 2003.  The appellant is his surviving spouse. 

This case is before the Board of Veterans' Appeals (Board) on appeal from April 2003 and May 2003 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The April 2003 rating decision denied entitlement to service connection for the cause of the Veteran's death and entitlement to DIC under 38 U.S.C.A. § 1318.  The May 2003 rating decision denied service connection for PTSD and tinnitus, for purposes of accrued benefits. 

This case was previously before the Board in August 2007 and was remanded for the purpose of affording the appellant another Board hearing (due to an inaudible transcript).  In November 2007 the appellant testified at a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

In a February 2008 decision, the Board denied service connection for the cause of the Veteran's death, DIC pursuant to 38 U.S.C.A. § 1318, accrued benefits based on a pending claim of entitlement to service connection for PTSD, and accrued benefits based on a pending claim of entitlement to service connection for tinnitus. 

The Appellant appealed the February 2008 denial to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Partial Remand (Joint Motion) in November 2009.  By Order dated in November 2009, the Court granted the Joint Motion.  The appeal as to the issue of DIC pursuant to 38 U.S.C.A. § 1318 was dismissed.  That part of the February 2008 decision that denied entitlement to service connection for the cause of the Veteran's death, accrued benefits based on a pending claim of entitlement to service connection for PTSD, and accrued benefits based on a pending claim of entitlement to service connection for tinnitus, was remanded for compliance with the instructions in the Joint Motion.  When the case was most recently before the Board in April 2010 it was remanded for additional development.  


FINDINGS OF FACT

1.  The Veteran died in February 2003; the certificate of death lists the immediate cause of death as glioblastoma multiforme.  No other underlying cause or significant conditions contributing to death are listed.
 
2.  At the time of the Veteran's death, service connection had been established for gunshot wound to left forearm with compound fracture of left radius, rated at 40 percent; gunshot wound to sacroiliac area, rated at 10 percent; left ulnar neuropathy, rated at 10 percent, and left ear hearing loss, rated as noncompensable.   

3.  The Veteran served in Vietnam and is presumed to have been exposed to Agent Orange.

4.  In giving the Veteran the benefit of the doubt, the Veteran's glioblastoma multiforme is at least as likely as not related to his in-service exposure to herbicides.
 
5.  The evidence shows that it is at least as likely as not that the Veteran died as a result of a service-connected disability.

6.  The Veteran's claims of entitlement to service connection for tinnitus and PTSD were pending at the time of the Veteran's death in September 2003.

7.  Based on the evidence in the possession of VA at the time of the Veteran's death, tinnitus may not be disassociated from his period of active service.

8.  Based on the evidence in the possession of VA at the time of the Veteran's death, atypical anxiety disorder with features of PTSD may not be disassociated from his period of active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death, glioblastoma multiforme, have been met.  38 U.S.C.A. § 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2014).

2.  The criteria for service connection for tinnitus, for accrued benefits purposes, have been met.  38 U.S.C.A. §§ 1110 , 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.1000 (2014).

3.  The criteria for service connection for atypical anxiety disorder with features of PTSD, for accrued benefits purposes, have been met.  38 U.S.C.A. §§ 1110 , 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.1000 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the decision below, the Board has granted the claims for service connection for the cause of the Veteran's death, service connection for tinnitus, for accrued benefits purposes, and service connection for atypical anxiety disorder with features of PTSD, for accrued benefits purposes.  Therefore, no discussion of VA's duties to notify and assist is necessary with respect to these issues.

As such, the Board concludes that the current laws and regulations have been complied with, and a defect, if any, in providing notice and assistance to the Veteran, including pursuant to Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), was at worst harmless error in that it did not affect the essential fairness of the adjudication of the claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 


Legal Analysis

Service Connection for Cause of the Veteran's death

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including tinnitus, as an organic disease of the nervous system, will be presumed to have been incurred in service if manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54. 

A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era. " Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  See also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008). 

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; early onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  38 C.F.R. § 3.309(e). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and early onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996). 

Where the evidence does not warrant presumptive service connection, the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

At the time of the Veteran's death, service connection had been established for gunshot wound to left forearm with compound fracture of left radius, gunshot wound to sacroiliac area, left ulnar neuropathy, and left ear hearing loss.  The appellant has not contended that the Veteran's cause of death was related to those service-connected disabilities.  Instead, the appellant has stated that the Veteran's immediate cause of death, glioblastoma multiforme, was directly related to his period of active service. 

The death certificate reflects that the Veteran died on February [redacted], 2003.  The immediate cause of death was listed as glioblastoma multiforme.  No underlying cause of death or other significant conditions contributing to death are listed.

The appellant claims that the Veteran's glioblastoma multiforme, which caused his death, was the result of herbicide exposure during service in Vietnam.  The record reflects that the Veteran served in Vietnam and was therefore presumed to have been exposed to herbicides.  The Board notes that glioblastoma multiforme is not a disability presumed by VA to be due to herbicide exposure.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2014).  However, the appellant submitted internet material from a medical doctor which states that Agent Orange was contaminated with dioxin, which appears to work as a cancer promoter.  The appellant also submitted a private medical opinion from Dr. A. Ali in October 2014, which states that the Veteran's medical records were reviewed.  Based upon medical literature, and the Veteran's presumed exposure to Agent Orange, Dr. Ali opined that there is a significant body of ongoing research that continues to point to the carcinogenic nature of dioxin and its related compounds, and as such, it is just as likely as not that the Veteran's in-service exposure to Agent Orange caused the development of his glioblastoma multiforme that subsequently led to his death.  

The Board notes that the only medical opinion of record regarding any theory of the claim (in this case on the basis of herbicide exposure), is favorable to the Veteran.  There is no other medical opinion of record stating that the Veteran's glioblastoma multiforme was not related to service, to include herbicide exposure therein.  In the present case, the private physician who provided the positive opinion appears to have been fully aware of the Veteran's service and medical history, and the opinion is congruent with the medical and lay evidence of record.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 10 Vet. App. 297 , 284 (1997). 

While the Board could remand the claim for an additional medical opinion, the Board concludes that a remand is not necessary here.  38 C.F.R. § 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  Rather, based on the totality of the evidence, and with application of the benefit of the doubt rule of 38 U.S.C.A. § 5107(b), the Board finds that the evidence of record, specifically the private medical opinion from Dr. Ali,  received in October 2014, provides an adequate basis on which to grant service connection for the cause of the Veteran's death.  Therefore, service connection for the cause of the Veteran's death is granted.

Accrued Benefits

Although a veteran's claims terminate with his death, certain survivors of a deceased veteran are eligible to receive payments from VA of accrued benefits based upon the deceased veteran's statutory entitlement to such benefits.

Accrued benefits are defined as periodic monetary benefits payable under laws administered by VA to which an individual was entitled at death under existing ratings or decisions, or those based on evidence in the file at date of death.  38 U.S.C.A. § 5121 (West 2014); see Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  There are various threshold requirements that an appellant must meet in order to pursue an accrued benefits claim.  One such requirement is that applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121 (c); 38 C.F.R. § 3.1000 (c).

A claim for DIC is deemed to include a claim for accrued benefits.  38 C.F.R. § 3.1000(c).

Another requirement is that a veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998); Zevalkink v. Brown, 102 F.3d 1236, 1241-1242 (Fed. Cir. 1996) (a consequence of the derivative nature of the surviving spouse's entitlement to a veteran's accrued benefits claim is that, without the veteran having a claim pending at the time of death, the surviving spouse has no claim upon which to derive his or her own application).

The provisions of 38 C.F.R. § 3.1000(d)(5) define a claim for VA benefits pending on the date of death as a claim "filed" with VA that had not been finally adjudicated by VA on or before the date of death.  In addition, as noted, accrued benefits may only be awarded on the basis of the evidence in the file at the Veteran's date of death.  See 38 C.F.R. § 3.1000(a).

"Evidence in the file at date of death" means evidence in VA's possession on or before the date of the veteran's death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4).

In November 2002, the Veteran filed claims for service connection including for tinnitus and PTSD.  The Veteran died in February 2003 and the appellant filed a claim for DIC benefits in February 2003.  A May 2003 rating decision denied service connection for tinnitus and PTSD.  The rating decision was issued after the Veteran's death and the appellant filed a notice of disagreement (NOD) in August 2003.  Following issuance of a statement of the case by the RO, a timely substantive appeal was received.  Therefore, the Board finds that the Veteran's claims for service connection for tinnitus and PTSD were pending claims and must be adjudicated for the purpose of accrued benefits.  

With regard to the tinnitus claim, the record shows that Veteran first reported tinnitus at the November 1982 VA Neuropsychiatric Examination/Agent Orange Screening.  At that time it was reported that the Veteran had been in the infantry and had been involved in firefights.  Additionally, a July 1986 VA orthopedic examination report notes that the Veteran reported complaints of occasional tinnitus.  Further, an attachment for an August 1986 VA audiology examination report reflects the Veteran's complaints of ringing and cricket noise in the ears all the time, and a July 1985 VA treatment record notes complaints of tinnitus.  In a May 1986 statement the Veteran reported having noise in his ears all the time.  The Veteran was competent to report a diagnosis of tinnitus and the medical evidence of record reflects that the Veteran suffered from tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to ringing in the ears (tinnitus) which is capable of lay observation).  Consequently, there is a diagnosis of tinnitus of record.  

Regarding a diagnosis of a psychiatric disability, the record contains a May 1985 VA treatment record which notes that the Veteran's main problems are stress related, including insomnia.  A November 1982 VA neuropsychiatric examination report indicates that the Veteran was in the infantry and was involved in fire fights and ambushes, and he was wounded in such combat.  He reported that the sound of helicopters evoked memories of Vietnam and a feeling of apprehension and fear.  He sometimes smells things that remind him of Vietnam and of events.  It was noted that the memories that are evoked are distressing and he actively tried to forget the associated names and dates.  When he returned from Vietnam he had bad dreams and would wake up in a sweat.  It was indicated he then currently had "mixed up dreams" from which he awakens feeling very wound up.  He was always hyperalert and watchful.  He chose to sit in restaurants with his back to the wall so he could keep the situation under surveillance.  When he first returned from Vietnam he would dive to the ground if he heard a loud noise.  He still startled more than most people when he heard a sudden sound.  It was noted that he stopped drinking alcohol three months earlier.  Prior to that, he had been drinking at the rate of a fifth or a quart of liquor each day since his return from Vietnam.  He indicated that he had had difficulties with his supervisors at work and was previously fired from a job.  He had been married since 1978 and the marriage had been put under some strain because of his irritability.  The impression was atypical anxiety disorder with features of PTSD.  An October 2002 VA treatment record reflects the Veteran's complaints of flashbacks from his experiences in Vietnam.  It was noted that he tried to cope with it by himself and that he never had counseling.  The Veteran was sent for a mental health consult.  A December 2002 VA treatment record notes that the Veteran had a history suggestive of PTSD.  It was noted that he reported "flashbacks vs. hallucinations", but was unwilling to discuss it further.  Based upon the above, the Board finds that the Veteran had a diagnosis of atypical anxiety disorder with features of PTSD.  

With respect to an in-service event, injury, or disease, the Veteran served in Vietnam in the infantry and was involved in firefights.  He was awarded the Purple Heart.  Indeed, his military occupational specialty was infantryman.  Moreover, the Veteran was awarded service connection for gunshot wounds suffered in combat.  As such, noise exposure and a combat stressor are conceded.  

With respect to an etiological relationship, the Board finds that the evidence is in relative equipoise with respect to both claims.  In this regard, the Veteran's mental health history, as described above, reflects complaints of mental health symptoms that were described in conjunction with the Veteran's combat service.  The Veteran described hypervigilance, insomnia, nightmares/flashbacks, excessive consumption of alcohol, exaggerated startle response, and difficulties with his marriage and supervisors at work due to his anger and irritability.  While no medical opinion specifically attributes the previously diagnosed atypical anxiety disorder with features of PTSD to service, the diagnosis was clearly made after thorough discussion of the Veteran's combat service history, and not based upon any other stressor event.  

With respect to the Veteran's tinnitus, the evidence clearly shows that the Veteran complained of ringing in his ears, cricket noise in his ears, and noise in his ears all the time.  He was found to have bilateral hearing loss and was granted service connection for left ear hearing loss based upon in-service noise exposure.  As previously noted, the Veteran served in combat, was exposed to excessive noise, and is competent to self-diagnose tinnitus.  See Charles, 16 Vet. App. at 374 (2002).  While mindful of the lack of clinical evidence specifically relating the Veteran's tinnitus to service, the Board nevertheless observes that, in some instances, lay evidence may be sufficient to establish a nexus.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (rejecting view lay person is not competent to provide testimony regarding nexus).  
 
In this case, there is no adequate reason to reject the evidence of record that is favorable to the Veteran.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole); Evans v. West, 12 Vet. App. 22, 26 (1998).  In other words, while tinnitus was not diagnosed until about 12 years after service, the Board is satisfied that it cannot be clearly disassociated from the Veteran's conceded in-service exposure to loud noise.  Similarly, while anxiety disorder with features of PTSD was not specifically attributed to combat service, the context of the diagnosis and the Veteran's lay contentions are sufficient for the Board to find that it cannot be clearly disassociated from the Veteran's combat service.

For the foregoing reasons, the Board finds that the balance of positive and negative evidence is at the very least in relative equipoise with respect to whether the Veteran's tinnitus and atypical anxiety disorder with features of PTSD were each incurred in service.  Thus, resolving all reasonable doubt in the appellant's favor, the Board finds that service connection for these disorders is warranted, for accrued benefits purposes.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for the cause of the Veteran's death, glioblastoma multiforme, is granted.

Entitlement to service connection for a psychiatric disability, diagnosed as atypical anxiety disorder with features of PTSD, for the purpose of accrued benefits, is granted.

Entitlement to service connection for tinnitus, for the purpose of accrued benefits, is granted. 


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


